Case 1:19-cv-07786-VM Document12 Filed 09/30/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

is meee te im i i mi cm i i ii mi em pe = x

Docket No.:

ARCH BROKERAGE LTD., 19-cv-07786- (VM) (SN)
Plaintiff,

- against -

BP/CGCENTER II LLC d/b/a

BOSTON PROPERTIES,
Defendant.

ee, a x

NOTICE OF DISMISSAL WITHOUT PREJUDICE
Pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (i),
plaintiff dismisses the above-captioned action without prejudice.

Dated: New York, NY
September 27, 2019

MCLAUGHLIN & STERN, LLP

Mer € fr

Alan E. Sash =
260 Madison Avenue
New York, NY 10016
Tel.: 212-448-1100
asash@mclaughlinstern.com

{N0050396,1)
